         Case 1:19-cv-02127-SES Document 24 Filed 03/11/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ERIC W. SKURKA,                           : CIVIL NO: 1:19-CV-02127
                                          :
                    Plaintiff,            : (Magistrate Judge Schwab)
                                          :
              v.                          :
                                          :
ANDREW SAUL,                              :
Commissioner of Social Security,          :
                                          :
                    Defendant.            :
                                          :
                                     ORDER
                                   March 11, 2021


        For the reasons set forth in the Memorandum Opinion filed concurrently

with this Order, IT IS ORDERED that the Commissioner’s decision is

VACATED and the case is REMANDED to the Commissioner pursuant to 42

U.S.C. § 405(g) for further proceedings consistent with the Memorandum Opinion

and this Order. After entering judgment in favor of Mr. Skurka and against the

Commissioner as set forth in the prior sentence, the Clerk of Court shall close this

case.




                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge
